                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                       )       BANKRUPTCY CASE NO.: 18-52951
                                             )
       ALLAN L. SMITH                        )       CHAPTER 13 PROCEEDING
       LANDRA A. SLAUGHTER                   )
                                             )
                                             )       JUDGE ALAN M. KOSCHIK
                                             )
                                             )       NOTICE OF MOTION TO ALLOW
                                             )       DIRECT PAYMENT OF MORTGAGE

      Debtors, Allan L. Smith and Landra A. Slaughter, have filed a Motion to Allow Direct
Payment of Mortgage, in the above captioned matter.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the Motion, or if you want the Court to consider
your views on the Motion, then on or before July 24, 2019 you or your attorney must:

   1. File a written response explaining your position at:

               U. S. Bankruptcy Court
               John F. Seiberling Federal Building and US Courthouse
               2 South Main Street
               Akron, OH 44308

       If you mail your response to the court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.

   2. Mail a copy to:

               Robert H. Young, Esq.
               Amourgis & Associates
               3200 West Market Street, Suite 106
               Akron, Ohio 44333

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the Motion and may enter an Order granting the relief sought in said Motion.




18-52951-amk      Doc 53     FILED 07/03/19       ENTERED 07/03/19 12:56:55           Page 1 of 4
                                                   Respectfully Submitted,

                                                   AMOURGIS & ASSOCIATES

                                                   /s/ Robert H. Young                      ____
                                                   Robert H. Young (0036743)
                                                   Attorney for Debtor
                                                   3200 West Market Street, Suite 106
                                                   Akron, Ohio 44333
                                                   Phone: (330) 535-6650
                                                   Fax: 330-535-2205
                                                   Email: roberty@amourgis.com


                                 CERTIFICATE OF SERVICE

I certify that on July 3, 2019, a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Robert H. Young, on behalf of Debtors, at roberty@amourgis.com

Keith Rucinski, on behalf of Chapter 13 Trustee’s office, at krucinski@ch13akron.com

John J. Lieberman, on behalf of SN Servicing Corporation at bankruptcy@sottileandbarile.com

Cleveland Office of the United States Trustee, on behalf of Daniel M. McDermott, United States
Trustee, at the registered address of the US Trustee @ USDOJ.gov established with the
bankruptcy court.

And by regular U.S. mail, postage prepaid, on:

Allan L. Smith
Landra A. Slaughter
8906 Langston Court
Macedonia, OH 44056

And by regular U.S. mail, postage prepaid, on attached list of creditors.


                                               /s/ Robert H. Young       ____
                                               Robert H. Young (0036743)
                                               Attorney for Debtors




18-52951-amk       Doc 53     FILED 07/03/19        ENTERED 07/03/19 12:56:55           Page 2 of 4
Bank Of America
Nc4-105-03-14
Po Box 26012
Greensboro, NC 27410

Belden Jewelers/Sterling Jewelers, Inc
Attn: Bankruptcy
Po Box 1799
Akron, OH 44309

Carrington Mortgage Se
Attn: Officer and Agent
1600 S Douglass Rd Ste 2
Anaheim, CA 92806

Cleve Accept
2106 Payne Ave
Cleveland, OH 44114

Comenity Bank/Avenue
Po Box 182125
Columbus, OH 43218

Craig Relman
23811 Chagrin Boulevard, Suite 160
Beachwood, OH 44122

First Federal Credit & Collections
24700 Chagrin Blvd
Suite 205
Cleveland, OH 44122

Huntington Bank
Attn Officer and/or Agent
303 E Main street
Columbus, OH 43209

Huntington Natl Bk
Bankruptcy Notifications
Po Box 340996
Columbus, OH 43234




18-52951-amk       Doc 53     FILED 07/03/19   ENTERED 07/03/19 12:56:55   Page 3 of 4
Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101

IRS
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346

Regional Acceptance Co
304 Kellm Road
Virginia Beach, VA 23462

SN Servicing Corporation
Attn: Officer and/or agent
323 5th Street
Eureka, CA 95501

State of Ohio Dept. of Taxation
Collections Enforcement
30 E Broad Street
Columbus, OH 43215

United States Attorney General
950 Pennsylvania Avenue NW
Washington, DC 20530




18-52951-amk      Doc 53     FILED 07/03/19   ENTERED 07/03/19 12:56:55   Page 4 of 4
